Citation Nr: 0823585	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  96-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder 
(chronic insomnia), to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a recurrent skin 
rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from September 
1986 to March 1987, and on active duty from November 1990 to 
June 1991.  She had duty in Southwest Asia from December 1990 
to May 1991, as a medical laboratory specialist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In this rating decision, in pertinent 
part, the RO denied service connection for fatigue, a 
sleeping disorder and a skin rash.  The veteran's 
disagreement with these denials of service connection led to 
this appeal.  The appeal was ultimately certified to the 
Board from the RO in Muskogee, Oklahoma.

The appeal has been before the Board on three previous 
occasions.  In February 1999, the Board remanded these three 
issues for the attainment of additional identified medical 
evidence.  In November 2000, the Board remanded the claims on 
appeal in order for the RO to have initial review of 
additional evidence.  Lastly, in November 2003, the Board 
remanded the appeal in order to obtain VA medical 
examinations with opinions.  

As found below, sufficient evidence is of record to grant 
service connection for the three issues on appeal.  Thus, the 
Board finds that any failure to complete all directives 
contained in previous Board remands constitutes harmless 
error.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Further, although additional evidence has been submitted 
since the last issued supplemental statement of the case, 
there is no need to remand for the agency of original 
jurisdiction to have initial consideration of this evidence 
in light of the favorable determinations.  See 38 C.F.R. 
§§ 19.31, 19.37. 


FINDINGS OF FACT

1.  The veteran has active duty in Southwest Asia during the 
Persian Gulf War.
2.  The competent lay and medical evidence shows that the 
veteran has fatigue due to an undiagnosed illness.

2.  The competent lay and medical evidence shows that the 
veteran has a sleep disorder that began during active 
service.

3.  The competent lay and medical evidence shows that the 
veteran's recurrent skin rash began during active service.


CONCLUSIONS OF LAW

1.  The veteran's fatigue is due to an undiagnosed illness 
and it is therefore presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Service connection for a sleep disorder is warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

3.  Service connection for a recurrent skin rash is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection on appeal.  
Therefore, no further development is needed with respect to 
these claims.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that she has a sleep disorder, fatigue 
and a recurrent skin rash linked to her service.  
Specifically, she asserts that these disabilities began 
during or as a result of service in Southwest Asia during the 
Persian Gulf War.  As noted above, the veteran had such 
service from December 1990 to May 1991.

Service treatment records include a November 1989 report of 
medical history completed prior to her second period of 
active duty.  The veteran marked that she had a history of 
frequent trouble sleeping.  A clinician adding notes to the 
record indicated that the veteran had problems sleeping two 
to three times a month and that the problem had occurred for 
about a year and a half.

In May 1991, after her service in the Persian Gulf War and 
while still on active duty, the veteran indicated on a report 
of medical history that she did not have a history of 
frequent trouble sleeping.  In another May 1991 record, 
however, she indicated that she had fatigue, trouble sleeping 
and skin rash.  In a May 1991 report of medical examination, 
a clinician wrote that the veteran had a "mild rash barely 
discernible."  

Multiple post-service medical records document the veteran's 
complaints regarding difficulty sleeping, fatigue and skin 
abnormalities.  In a May 1994 VA general examination, the 
veteran reported that she had chronic fatigue and was 
sleeping only 4 to 5 hours a night.  She also gave a history 
of an intermittent skin rash consisting of raised, itchy 
lesions over the chest, right arm and right leg.  The 
examiner found that the veteran had a papular rash on the 
posterior aspect of the right knee and thigh.  

In a June 1994 psychiatric examination, the veteran 
complained of insomnia, with her getting two to four hours of 
sleep on two to three nights a week, and her getting six 
hours of sleep on the other nights.  

A February 1999 private treatment record indicates that the 
veteran sought treatment for hives.  Diagnosis was urticarial 
rash.  A May 1999 VA treatment record indicates that the 
veteran had chronic fatigue. 

In an August 1999 letter, the veteran's primary care 
physician wrote that he had treated the veteran in the past 
year for symptoms including chronic insomnia and fatigue.  He 
opined that the chronic fatigue at least as likely as not 
began while serving in the Persian Gulf War and had persisted 
to the present time.  In a November 1999 treatment record 
completed by the same physician, he wrote that the veteran 
had chronic complaints of fatigue and insomnia.  He wrote 
that there may be a component of depression, although he 
thought the disabilities were more likely due to chronic 
illnesses.  He also indicated that there was "some question 
raised about Desert Storm Syndrome."

In April 2004, the veteran underwent a VA examination.  The 
examiner noted review of the claims file and recorded the 
veteran's history including her assertion that she had 
gradual onset of chronic insomnia and fatigue in 1991.  The 
veteran reported that no treatment was rendered at that time.  
She indicated that she had 2 o 3 hours of sleep a night.  The 
examiner found that the veteran had a chronic sleep disorder, 
possibly related to depression, and chronic fatigue, possibly 
related to depression and sleep disorder.  The examiner cited 
that the first diagnosis of depression in the record was 
dated in 1994, but the examiner noted that the veteran could 
have had depression earlier.  He cited the veteran's history 
of symptoms of insomnia and fatigue, which he indicated can 
be signs of depression.  He opined, therefore, that it was as 
least as likely as not that the veteran's depression with 
symptoms of insomnia and fatigue were related to the 
veteran's service.  He indicated that he would obtain a 
psychiatric consultation to verify this possibility.

The veteran underwent this psychiatric examination on the 
same day in April 2004.  The veteran reported that her sleep 
was "still not very good."  She said that she averaged 2 to 
3 hours of sleep five days a week, and got about 6 hours a 
night twice a week.  The veteran indicated that her 
difficulty sleeping and her associated fatigue began when she 
was in the Persian Gulf War region.  The examiner documented 
sources of stress during this period of time, including the 
veteran's reports that she was sexually harassed during 
service.  The examiner concluded that the veteran developed a 
sleep disorder while serving in the Persian Gulf War.  He 
opined that there appeared to be a psychologically relevant 
reason for the beginning of her sleep problems as it was 
associated with some considerable stress and discomfort that 
was occurring at the time.  He indicated that the fatigue 
developed due to her poor sleep.  

Also in April 2004, the veteran underwent a VA skin diseases 
examination.  The examiner transcribed the veteran's 
contention regarding when her rashes began and her indication 
that she currently had no rash.  He reported findings of the 
physical examination.  He diagnosed xerosis and probable 
urticaria in the past.  He opined that the condition was most 
likely not due to service-connected activities.  The examiner 
provided no rationale for this opinion and did not indicate 
that he had reviewed the claims file.

The same examiner completed a record dated five days later 
and noted review of the claims file.  The clinician concluded 
that the veteran had had multiple skin rashes that began in 
1991 (during service).  He indicated that she had mostly 
hives on the trunk, face and upper extremities, and also had 
hard skin lesions on arms and black discoloration around the 
mouth.  The examiner also noted that the veteran currently 
had moderate xerosis on face, truck and extremities and that 
the skin condition was intermittent.  

Additional medical records document treatment and complaints 
regarding fatigue, sleep problems and skin disorders.  
Regarding the skin disability, the Board notes that these 
additional records indicate that the veteran has been 
diagnosed with having various other skin diseases, including 
dermatitis, acanthosis nigricans and boils.

Analysis

The Board finds that service connection is warranted for 
fatigue, a sleep disorder and a skin rash.  

The medical evidence shows that the veteran has had recurrent 
complaints of fatigue since service and most of the evidence 
does not attribute it to a diagnosed disease or disability.  
There is also competent opinion evidence linking her fatigue 
to service.  The Board specifically notes that in an August 
1999 letter, the veteran's primary care physician opined that 
that the veteran's chronic fatigue at least as likely as not 
began while serving in the Persian Gulf War and had persisted 
to the present time.  In the April 2004 VA examination, the 
examiner opined that it was as least as likely as not that 
the veteran's fatigue was related to his service.  In any 
event, as an undiagnosed illness, it is presumed to have been 
incurred during her active duty in Southwest Asia during the 
Persian Gulf War under the provisions of 38 C.F.R. § 3.317. 

Although, as outlined above, service connection can be 
granted under the provisions of 38 C.F.R. § 3.317 without 
evidence of a nexus between the disability and service, the 
Board finds that the record contains competent medical 
evidence linking the veteran's sleep disorder and recurrent 
skin rash to service.  

As outlined in a May 1991 document, completed in the month 
prior to the veteran's discharge from service, she indicated 
that she had fatigue, sleeping problems and a skin rash, and 
the discharge examination found a mild rash, albeit described 
as "barely discernible." 

Regarding a sleep disorder, the Board notes that prior to her 
second period of service the veteran did indicate that she 
had frequent trouble sleeping, although no sleeping 
disability was diagnosed at this time.  In the April 2004 VA 
examination, the examiner opined that it was as least as 
likely as not that the veteran's insomnia was related to his 
service.  The April 2004 VA psychiatric examination report 
also contains an opinion supporting service connection for 
this disorder.

Regarding service connection for a skin rash, as noted above, 
the veteran was found to have a mild rash upon separation 
from service.  Since service, she has been diagnosed as 
having various skin diseases.  Although the April 2004 VA 
examination report includes an opinion from the examiner that 
a skin disease was not related to service, the same examiner 
in a document dated five days later indicated that it began 
during service.  This second document was completed after 
review of the claims file.  Therefore, after reading these 
two documents together and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the examiner 
implicitly changed his opinion, and found that the veteran 
had a skin disease attributable to service.

The Board finds that the veteran's testimony regarding 
exacerbations and remissions of a skin rash and sleep 
disturbance since service was credible.  It is also pertinent 
to note that she filed claims for service connection for 
these disabilities less than three years after discharge from 
service.  The Board thus relies on medical opinions and lay 
testimony provided by the veteran.  Credible lay testimony 
can support a finding that symptoms began in service, as in 
this case, when describing what comes through the person's 
senses, even through the veteran did not seek treatment for 
these symptoms during service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 
465 (1994).  

In view of the foregoing, the Board finds that service 
connection is also warranted for a sleep disorder and a 
recurrent skin rash.  


ORDER

Service connection for fatigue as due to an undiagnosed 
illness is granted.

Service connection for a sleep disorder is granted.

Service connection for a recurrent skin rash is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


